Citation Nr: 1308649	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  08-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of prostate cancer, status post prostatectomy, currently assigned a 60 percent evaluation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2007.  In July 2010, the appellant appeared at a videoconference hearing held before the undersigned.  The appeal was remanded in May 2011.  

Service connection is also in effect for erectile dysfunction, as a residual of the prostate cancer and prostatectomy.  This has been assigned a separate but noncompensable rating under Diagnostic Code 7522.  Although the Veteran has not claimed entitlement to a compensable rating, he has at times mentioned that he feels he should be getting a "special k" rating.  He is hereby informed that he is in fact in receipt of such rating, which is not a percentage rating under the rating schedule, but, rather, special monthly compensation authorized under 38 U.S.C.A. § 1114(k), based on loss of use of a creative organ.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran underwent a radical prostatectomy as treatment for prostate cancer in 1998, and he has not since had recurrence or metastasis.  

2.  Throughout the appeal period, prostate cancer, status post prostatectomy, has been manifested by voiding dysfunction, consisting of urinary leakage and incontinence which requires the wearing of absorbent materials that must be changed more than four times per day, without any renal dysfunction.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a rating in excess of 60 percent for prostate cancer, status post prostatectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, DC 7528 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012).  In a letter dated in June 2008, the RO advised the claimant of information necessary to substantiate the claim.  He was advised of various types of lay, medical, and employment evidence that could substantiate his claim, and of his and VA's respective obligations in obtaining such evidence.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also provided with information regarding effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although this letter was not sent until after the initial adjudication of the claim, it was followed by readjudication and issuance of the statement of the case in July 2008-as well as by additional subsequent readjudications and supplemental statements of the case, most recently in July 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the VCAA notice requirements have been satisfied.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  VA examinations were provided in August 2007 and June 2011; those examinations, in conjunction with the other evidence of record, describe the disabilities in sufficient detail for the Board to make an informed decision as to the issue decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since the last examination.  38 C.F.R. § 3.327(a).  

When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012). Here, at the July 2010 hearing, the undersigned VLJ discussed the elements required for the Veteran's increased rating claim, and elicited additional information concerning his relevant medical history. His appeal was remanded for further action based, in part, on his testimony.  

Pursuant to the Board remand in May 2011, outstanding VA treatment records were obtained, and a VA examination was provided in June 2011, which contained the requisite findings.  Thus, there has been substantial compliance with the remand development order.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating - Prostate Cancer Residuals

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Prostate cancer and other malignant neoplasms of the genitourinary system are initially rated as totally disabling while the disease is present and for six months after the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  38 C.F.R. § 4.115b, DC 7528, Note (2012).  After that, if there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  

Here, the Veteran's prostate cancer was treated with a radical prostatectomy in March 1998, and he has not had any recurrence or metastasis.  A 60 percent rating for residuals has been in effect since January 2006.  He claims that his condition has worsened.  Pursuant to DC 7528, his prostate cancer residuals are to be evaluated based on renal or voiding dysfunction, whichever is predominant.

The current 60 percent rating is based on voiding dysfunction.  Under 38 C.F.R. § 4.115a, voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2012).  However, the highest rating provided for urinary frequency is 40 percent, while a 30 percent rating is the highest provided for obstructed voiding.  Id.  Therefore, rating based on those criteria would not result in a higher rating.  

For urinary leakage, under 38 C.F.R. § 4.115a, a maximum 60 percent rating is warranted for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence that requires the use of an appliance or the wearing of absorbent materials, which must be changed more than 4 times per day.  Ratings of 40 percent or lower are assignable for symptoms that require the wearing of absorbent materials that must be changed 4 times per day or fewer.  

At the VA genitourinary examination in August 2007, the Veteran said that he had frequency, voiding about 5 to 6 times daily, and a couple of times at night.  He said he had chronic dribbling and leakage of urine, stating that he used 6 to 7 pads daily due to urinary leakage.  The Veteran had a pad in place on examination, and had urinary leakage during the examination.  He stated he had leakage at night when he slept and during the day with coughing, sneezing, walking, squatting, stooping, etc.  He had no dysuria.  He said that had hematuria on two occasions in the past year, but he examiner noted that he had undergone numerous urinalyses, which were all negative for blood.  He said he had had no urinary tract infections, or hospitalization for urinary tract disease during the past year.  

At his Board hearing in July 2010, the Veteran said that he used 7 or 8 pads per day, due to urinary leakage, and slept with another.  He said that he had to get up once or twice a night to void.  He said that the previous year, he had been treated for a urinary tract infection.  

On the VA examination in June 2011, the Veteran reported continuous urinary incontinence with dribbling, which was worse the activities.  He wore absorbent material continuously with changing of absorbent material 4 to 6 times per day.  

These symptoms are contemplated by the 60 percent rating currently in effect, which provides for continual urinary leakage or urinary incontinence such as to require the wearing of absorbent pads which much be changed more than 4 times per day.  Except for a urinary tract infection in July 2009, numerous VA outpatient treatment records for multiple medical conditions do not show additional symptoms.  Moreover, the 60 percent rating is the highest provided for rating based on voiding dysfunction.  Thus, a higher rating may not be granted based on voiding dysfunction.

Turning to the renal dysfunction criteria set forth in 38 C.F.R. § 4.115a, the Board observes that a 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent evaluation is assignable for persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent evaluation is appropriate for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

The Veteran has not exhibited renal dysfunction.  The VA examination in August 2007 revealed creatine of 1.1, and BUN of 16, and three urinalyses during June and July 2007, were negative for blood.  A negative history of renal dysfunction was noted on the June 2011 VA examination report.  The Veteran did not have lethargy, weakness, anorexia, weight loss (due to renal dysfunction), or limitation of exertion.  Indeed, he weighed 288 pounds at the time of the examination, and VA treatment records show he has been encouraged to exercise regularly.  In November 2010, he reported that he had started walking during the last 7 months, and had lost 75 pounds.  However, this was intentional, due to his being overweight, and not due to any kidney problems.  He was now walking 2 or hours per day and averaged about 7 miles a day.  Laboratory studies in June 2011 revealed creatinine to be 1.04 and BUN to be 17.  There is no other indication of renal dysfunction, nor has the Veteran claimed to have any symptoms of renal dysfunction.  Accordingly, the Board has no basis on which to assign a rating of in excess of 60 percent based upon such symptoms.

While the Board has thus far confined its analysis to the provisions of the VA Rating Schedule, it recognizes that, in exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, throughout the period following the reduction of the Veteran's total schedular rating, his service-connected prostate disorder has been productive of urinary incontinence and continual leakage, requiring absorbent materials which must be changed more than 4 times per day.  Such symptoms are expressly contemplated by the aforementioned schedular rating criteria and the Veteran has not alleged otherwise.  Therefore, the Board is satisfied that these criteria are adequate to evaluate his service-connected disability and that referral for consideration of extraschedular rating is not warranted.

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  However, he does not have any significant symptoms, other than the urinary leakage and incontinence, which are contemplated by the rating in effect.  He had a urinary tract infection in July 2009, but has not had recurrent urinary tract infections.  As discussed above, no renal symptoms have been shown.  The wearing of pads which must be changed more than 4 times per day is expressly contemplated by the aforementioned schedular rating criteria and the Veteran has not alleged otherwise.  Therefore, the Board is satisfied that these criteria are adequate to evaluate his service-connected disability and that referral for consideration of extraschedular rating is not warranted.

In sum, the Veteran's prostate cancer, status post prostatectomy residual symptoms have not warranted a rating in excess of 60 percent at any point during the appeal period.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 60 percent for prostate cancer, status post prostatectomy, is denied.


REMAND

During the course of appellate development of the current appeal, the Veteran also filed claims for service connection for peripheral neuropathy of the upper extremities, the lower extremities, glaucoma, and posttraumatic stress disorder (PTSD).  These claims were denied in a February 2009 rating decision, and the Veteran initiated an appeal with a notice of disagreement in June 2009.  After he was furnished a statement of the case in May 2010, however, he did not perfect the appeal with the timely submission of a substantive appeal; accordingly, the February 2009 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 , 20.202 (2012).  Also, no evidence was received within the appeal period, which would potentially affect finality of the 2009 rating decision.  38 C.F.R. § 3.156(b) ; see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

Subsequently, after the appeal was returned to the Board following remand development, a new claim for service connection for PTSD, bilateral upper and lower extremity peripheral neuropathy, and glaucoma was received.  Because these claims were previously denied, they are properly considered as applications to reopen previously denied claims, which requires new and material evidence.  See 38 U.S.C.A. § 5108.  

As the decision as to these issues could impact the Veteran's claim regarding entitlement to TDIU, these issues are inextricably intertwined, and a decision as to the TDIU claim must be deferred pending a decision on the service connection issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994).  In this regard, the Veteran's inability to work has been attributed to a combination of service-connected and non-service-connected disabilities, including neuropathy.  Moreover, a VA neurology clinic note dated in June 2011 reported an impression of polyneuropathy, "most likely diabetic," and service connection is in effect for diabetes mellitus.  Therefore, a decision as to those claims must be reached, in the first instance, before a decision on the TDIU claim.  

In addition, there is conflicting information concerning the impact of his service-connected disabilities on employability, in particular, his prostate cancer residuals.  The VA examination in August 2007 resulted in a conclusion that although the Veteran had to wear pads, this would not prevent his employment.  On the VA examination in June 2011, the general occupational effect of the urinary incontinence was noted to be "no significant effects."  However, later in the report, the examiner stated that the Veteran's service-connected disabilities would not render the Veteran incapable of securing and maintaining sedentary employment, but his continuous urinary incontinence which was more problematic/symptomatic with activity would render the Veteran incapable of securing and maintaining a physically demanding employment opportunity.  

Moreover, this latter conclusion was based solely on his continuous urinary incontinence, which is contemplated by the 60 percent rating currently in effect.  However, a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; for a veteran to prevail on a TDIU claim, the record must reflect some factor which takes his or her case outside of the norm of other Veterans so rated.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1 , 4.15 (2012).  In view of these factors, the Veteran must be afforded an examination which provides a complete rationale for the conclusions, as was directed in the May 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand instructions are neither optional nor discretionary, and full compliance is required). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notice and development required for an initial adjudication of the issues of whether new and material evidence has been received to reopen claims for service connection for bilateral upper and lower peripheral neuropathy, to include diabetic neuropathy (see VA neurology note dated June 7 2011), glaucoma, and PTSD.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  After adjudicating the claims, notify the Veteran and his representative of the decision, and of his appellate rights.  These issues should not be returned to the Board unless an appeal is initiated and perfected.

2.  Thereafter, schedule the Veteran for an appropriate examination to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities, with consideration of his education and work experience, but without considering the effects of the Veteran's non-service-connected disabilities or age on his employability.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must be provided with a list of all service-connected disabilities in effect after the decisions on the service connection claims, and the assigned ratings.  The rationale for all opinions expressed must be provided, including a clear explanation as to why the symptoms do, or do not, preclude substantially gainful employment.  

3.  After completing the above actions and any other notification or development deemed necessary, adjudicate the issue of entitlement to a TDIU rating, with consideration of the decisions on the service connection claims.  If the decision remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


